290 S.W.3d 20 (2008)
Amanda Gail HOLT, Appellant,
v.
STATE of Arkansas, Appellee.
No. CA CR 08-170.
Court of Appeals of Arkansas.
December 31, 2008.
William R. Simpson, Jr., Public Defender, Kent C. Krause, Deputy Public Defender, by: Clint Miller, Deputy Public Defender, and Misty Steele, Law Student Admitted to Practice Pursuant to Rule XV of the Rules Governing Admission to the Bar, for appellant.
Dustin McDaniel, Att'y Gen., by: Karen Virginia Wallace, Ass't Att'y Gen., for appellee.
PER CURIAM.
Amanda Gail Holt was charged with manufacture of methamphetamine, possession of drug paraphernalia with intent to manufacture, maintaining a drug premises, and three counts of exposing a child to a chemical substance. After a jury trial, she was convicted of all of the charges and sentenced to consecutive terms of imprisonment totaling fifty-one years. On appeal, she contends that there is no substantial evidence to support any of the findings of guilt and that the trial court erred in denying her motions for directed verdicts of acquittal. We affirm appellant's convictions for possession of paraphernalia and exposing children to a chemical substance. We reverse and dismiss her convictions for manufacture of methamphetamine and maintaining a drug premises.
Chief Judge Pittman's opinion below presents the majority opinion on the affirmance of appellant's convictions for possession of paraphernalia and exposing the children to a chemical substance. Judge Hunt's opinion contains the majority opinion on the reversal of the convictions for manufacture of methamphetamine and maintaining a drug premises.